DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on December 10, 2019.
Claims 1-15 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2010/0049517).
As per claim 1, Huang discloses, a method for man-machine conversation, comprising: 
outputting question information to a user based on a first task of a first conversation scenario (Paragraphs 0147-0149); 
judging, in response to receiving reply information returned by the user, whether to trigger a second conversation scenario based on the reply information (Paragraphs 0153-0168); 

outputting the response information to the user (Fig. 13).

As per claim 2, Huang discloses, wherein the outputting question information to a user based on a first task of a first conversation scenario comprises: outputting the question information to the user based on the first task of the first conversation
scenario, in response to determining that there is an incompletely processed task in a task queue, wherein the first task is a task currently at a queue head of the
task queue (Paragraphs 0330-0332).

As per claim 5, Huang discloses, wherein after determining, in response to receiving reply information returned by the user, whether to trigger a second conversation scenario based on the reply information, and before outputting the response information to the user, the method further comprises: generating, in response to determining the second conversation scenario failing to be triggered based on the reply information, response information corresponding to the reply information based on the first conversation scenario (Paragraphs 0153-0168, Fig. 13).

. 

Allowable Subject Matter
Claims 3-4, 8-9, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (US 2013/0316679) discloses, system and method for managing concurrent audio messages.
	Kawamura (US 2017/0060839) discloses, a dialogue control method and device, where a dialogue controller controls dialogue with the dialogue partner using a topic selected based on the emotion estimated by the emotion estimator.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
August 27, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656
	
/ABUL K AZAD/           Primary Examiner, Art Unit 2656